Citation Nr: 0206502	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran died in May 1994; the cause of death is 
listed as cardio-respiratory failure due to arterial 
hypertension due to diabetes mellitus; no autopsy was 
performed.  

3.  At the time of the veteran's death, he was service-
connected for chronic, severe schizophrenic reaction, 
paranoid type; he was considered incompetent for VA purposes.  

4.  The appellant, mother of the veteran, was also the 
veteran's guardian for VA fiduciary purposes.  

5.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service, or to 
the veteran's only previously service-connected disability, 
chronic schizophrenic reaction.  

6.  No competent medical evidence has been presented to show 
that the veteran's service-connected disability, or treatment 
thereof, played any role in the veteran's death.  


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.309, 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the appellant's case, the Board finds that the March 1996 
Statement of the Case and the September 2001 Supplemental 
Statement of the Case, provided to both the appellant and her 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
appellant and her representative of the evidence necessary to 
substantiate her claim.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
appellant as plausibly relevant to her pending claim have 
been collected for review, and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

The veteran died in May 1994.  The death certificate reports 
that the cause of death was cardio-respiratory failure due to 
arterial hypertension due to diabetes mellitus.  No autopsy 
was performed.  

The veteran's service medical records do not reflect any 
complaints or findings associated with a heart or respiratory 
condition.  Blood pressure readings were entirely within 
normal range.  No diabetes, or symptomatology associated with 
diabetes, is shown.  Blood test results for sugar were 
negative.  

Post-service, the veteran was first hospitalized in October 
1956 for his psychiatric disability.  Physical examination at 
that time showed that his heart and respiratory conditions 
were normal.  An x-ray taken of his chest was negative for 
any abnormality.  Blood test results were negative for sugar.  
His numerous hospitalization records, from 1956 through 1966, 
consistently show that his heart and respiratory conditions 
were normal.  No abnormal blood pressure readings were noted.  
There are no indications of elevated blood-sugar readings or 
any indication of diabetes.  

In 1993, the veteran was admitted to a VA facility following 
an incident where he fell out of bed, sustaining a trauma to 
the right chest and fracturing his right clavicle.  At the 
time of hospital admission, the medical records notes that 
the veteran was a 60 year old male with diabetes mellitus, 
high blood pressure and schizophrenia.  The discharge 
diagnoses included high blood pressure and non-insulin 
dependent diabetes mellitus.  

In a February 1999 medical statement, a private physician 
listed the medications used in the treatment of the veteran's 
medical conditions.  

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse, children, or parents upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a); see generally 38 U.S.C.A. Chapter 11.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. 
§ 3.1(k).  A service-connected disability may be either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred during service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

There is no dispute that the veteran died of cardio-
respiratory failure due to arterial hypertension due to 
diabetes mellitus in May 1994.  Cardiovascular disease, 
including hypertension, is a presumptive disease warranting 
service connection if manifested to a compensable degree 
within one year following service in a period of war, or 
following peacetime service on or after January 2, 1947, even 
though the disease was not shown to be present during such 
active duty service.  See 38 U.S.C.A.§ 1101; 38 C.F.R. 
§§ 3.307, 3.309.  In the veteran's case, the earliest medical 
evidence of any heart condition, including hypertension, was 
not manifested until the early 1990's, which is over thirty-
five after his separation from active military service .  
Likewise, there is no medical evidence of a respiratory 
condition until noted on his death certificate.  Likewise, 
diabetes mellitus is not shown until over thirty-five years 
after the veteran's separation from military service.  The 
record contains no medical evidence or medical opinion, based 
on review of the record, of a nexus between his much later 
diagnosed hypertension, diabetes mellitus, or a respiratory 
condition, and his military service.  Also, there is no 
competent medical opinion of an etiological relationship 
between his later diagnosed hypertension, diabetes mellitus, 
or respiratory condition and a disease or injury in service.  
As such, service connection for cardio-respiratory condition, 
arterial hypertension or diabetes mellitus on a direct basis 
is not warranted.  

The appellant is essentially contending that the treatment 
the veteran was receiving for his service-connected chronic 
schizophrenia caused his death.  Even assuming that the 
veteran's psychosis had contributed to an increase in blood 
pressure or medication used in his treatment resulted in 
hypertension or to diabetes mellitus, there is no competent 
medical evidence presented to show that there is a nexus 
between his service-connected schizophrenia and the cause of 
the veteran's death due to cardio-respiratory failure, 
arterial hypertension and diabetes mellitus.  Although a 
private physician has submitted a list of medications used in 
treating the veteran's conditions, the physician did not 
offered an opinion of a nexus between medications used to 
treat the veteran's schizophrenia and much later appearing 
cardio-respiratory condition, arterial hypertension or 
diabetes mellitus.  Without such competent medical evidence 
of a nexus, the claim for entitlement to service connection 
for the veteran's death on this theory must fail.  

While the appellant may well believe that the veteran's 
service-connected psychosis either caused or hastened the 
veteran's death, the Board would like to emphasize that it is 
the province of trained health care professional to enter 
conclusions that require medical opinion, such as the 
etiology of the veteran's fatal cardio-respiratory failure, 
arterial hypertension and diabetes mellitus and a nexus 
between those fatal conditions and service-connected 
psychosis.  In this case, the appellant's evidentiary 
assertions are found to be inherently incredible when viewed 
in the context of the total record.  The appellant, without 
medical training, is not competent to diagnose the 
relationship between the veteran's service-connected chronic 
schizophrenia and his fatal cardio-respiratory failure, 
arterial hypertension or diabetes mellitus; hence, her 
contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service or 
to either of his service-connected disabilities).  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App 609, 611 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

